On Rehearing.
[Decided June 28, 1909.]
Per Curiam.
Upon petition for rehearing and modification of the judgment of this court, our attention is called to the following expression occurring in the written opinion:
“All parties defendant other than the Nippon Construction Company appeared in the court below, and filed general demurrers, which were sustained.”
It is now asserted that the Nippon Construction Company did in fact appear and file a demurrer, which was sustained ; and that, under any view of the case, appellants are entitled to a reversal as to the Nippon Construction Company. The transcript does not disclose .any demurrer on behalf of the Nippon Construction Company, although it does recite an order overruling such demurrer. .No appearance was made in this court by the construction company, and we assumed, as now appears erroneously, that no demurrer had in fact been filed. Therefore, assuming that the demurrer was inadvertently omitted from the transcript, and considering the amended complaint as against the Nippon Construction Company, it clearly states a cause of action. The judgment of the court will, therefore, be modified, and the case remanded with instructions to the lower court to overrulethe demurrer of the Nippon Construction Company, and that it entertain such further proceedings as may occur, preliminary to the final judgment.